Citation Nr: 1727687	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-26 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin rash on the head.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1980 to May 1980 and again from November 1990 to April 1991.  He also appears to have additional periods of inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veteran's Appeals (Board) from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but a remand is necessary in this matter to ensure that VA meets its duty to assist the Veteran in the development of his claim.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

The record is somewhat unclear regarding the precise nature of the Veteran's prior service.  The only DD Form 214 that appears in the record includes references to a prior period of active duty service totaling 3 months and 17 days, which appears to correspond with the Veteran's active duty service from January 1980 to May 1980.  This form also indicates that the Veteran had 10 years and 9 months of prior inactive service.  The record includes a March 2010 VA memorandum indicating that attempts were made to secure the Veteran's service treatment records.  However, it does not appear that there have been any attempts to obtain the Veteran's National Guard or Army Reserve records.  

At the hearing, the Veteran testified that he engaged in recurring periods of training while in the Alabama National Guard and Army Reserve and indicates that his current disabilities relate to those activities, to include rigorous physical activities that involved training exercises in the Veteran's armored division and exposure to significant noise during training exercises.  As the Veteran has contended that the disabilities for which he is seeking service connection relate to periods of active duty for training (ACDUTRA) or INACDUTRA, it is incumbent upon VA to ensure that it has a complete record of these periods, including all service treatment and personnel records relating to these periods of service.

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. 
 § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23)(C); 38 C.F.R. 
 § 3.6(d).

The Board also notes that VA's duty to assist claimants may also include providing a medical examination.  These are required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is competent medical evidence of the Veteran's noise-induced hearing loss.  Specifically, audiometric test results from August 2010 suggest that the Veteran's hearing loss qualifies as a disability for VA purposes.  The Veteran also testified at the hearing that he has experienced hearing loss for quite some time and relates it to his exposure to significant noise while serving on active duty.  As his treating physician also specifically commented on the Veteran's military noise exposure in his August 2010 treatment note, the Board finds that the McLendon elements have been satisfied, as they relate to the Veteran's hearing loss.  Therefore, VA must afford the Veteran a VA examination to determine the etiology of this disability.

As to the remaining claims on appeal, the evidence does not require that the Veteran be afforded an examination.  During the pendency of this remand, however, he is certainly free to submit any relevant evidence in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit any official military reports and/or orders showing his specific dates of National Guard or Army Reserve service, including the specific dates of periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service, or any other official documentation that might provide such information.  

2.  Attempt to verify and enumerate (month, day, year) all periods of "active military service", to include relevant confirmed periods of ACDUTRA and INACDUTRA by contacting the appropriate service organization.  

3.  Attempt to verify that all of the Veteran's service personnel records from any identified period of ACDUTRA or INADUCTRA service are obtained and associated with the Veteran's claims file.  Any negative reply must be documented, in which case, the Veteran and his representative must be notified that these records cannot be located and they must be given an opportunity to respond.

4.  After each of the above items is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner is asked to take a detailed history, review the claims file, and complete any tests or studies deemed necessary.  A complete rationale is required for any opinion rendered by the examiner.

Thereafter, the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus was caused by or is otherwise etiologically related to any period of active duty service, ACDUTRA, or INACDUTRA.  

5.  Finally, readjudicate the Veteran's claims for service connection. If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




